103 F.3d 116
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sarah ARENIVAS, Plaintiff--Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant--Appellee.
No. 95-3186.
United States Court of Appeals, Fourth Circuit.
Argued Sept. 26, 1996.Decided Nov. 26, 1996.

ARGUED:  H. Russell Vick, Greensboro, North Carolina, for Appellant.  J. Patrick Powers, Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.  ON BRIEF:  Frank W. Hunger, Assistant Attorney General, Walter C. Holton, Jr., United States Attorney, Mary Ann Sloan, Acting Chief Counsel, Region IV, Mack A. Davis, Acting Deputy Chief Counsel, Haila Naomi Kleinman, Supervisory Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.
Before RUSSELL and MICHAEL, Circuit Judges, and MICHAEL, Senior United States District Judge for the Western District of Virginia, sitting by designation.
PER CURIAM:


1
Appellant Sarah Arenivas appeals from the denial of social security disability benefits by the district court.  A careful review of the record, the briefs, and the oral argument before this court compels the conclusion that the Secretary's decision was supported by substantial evidence and that the appropriate law was properly applied, all as set out in the comprehensive opinion of the Magistrate Judge below.  See 42 U.S.C. § 405(g);  Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996).  Accordingly, the district court's decision below is affirmed.

AFFIRMED